Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicant’s submission filed on 09/11/2019 is duly acknowledged.
	Claims 1-6 (taken as process claims) as currently presented are pending in this national stage application, and are subject to election/restriction as follows:
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1, 3 and 4, drawn to a “Method for rapid identification of microorganism producing nuclease enzymes”, as specifically recited in claim 1 (taken as first process invention that employs a DNA/RNA probe with a fluorophore and a quencher for monitoring fluorescence signal by optical means).
Group II, claims 2, 5 and 6, drawn to a “Method for rapid identification of microorganism producing nuclease enzymes”, as specifically recited in claim 2 (taken as second 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Inventions of Groups I and II lack unity of invention because even though the inventions of these groups require the common technical feature of DNA/RNA probes that can be modified (such as by having fluorophore and quencher, or gold nanoparticles) and used for detection of a microbial nuclease activity in a microbial growth medium/solution (group I; claim 1, in particular) , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of McNamara et al (WO 2013/033436 A1; cited in applicant’s IDS dated 09/11/2019, including ISR citation from dated 23 May 2018).  McNamara et al disclose a method for detecting ribonuclease activity in a test sample which could be culture supernatant or washed bacteria. The method combines the test sample with a substrate (or nucleotide probe) comprising a nucleic acid molecule having a cleavage domain, a fluorescence reporter group on one side of the internucleotide linkages (i.e. fluorescence probe); and a quenching group on the other side of the internucleotide linkages (i.e. a quencher). After incubating the test reaction mixture for a time sufficient for cleavage of the substrate/probe by a ribonuclease in the sample, detectable fluorescence signal emitted from the test reaction mixture indicates that the sample contains ribonuclease (RNAse) activity (see McNamara et al, abstract, section “Fluorescence Plate Reader Nuclease Assays” on pages 56-57, claims 37-44, in  particular), thus identifying the microorganisms producing nuclease enzyme. Since the common special technical feature of the claimed inventions as currently presented in group I and II has a posteriori.
Moreover, it is noted to applicants that the process inventions of groups I and II as currently presented also lack unity apriori because of the distinct elements used and comprise divergent method steps. For instance, the method step required for the process of group I is not required in the method recited in group II.  More specifically, the DNA/RNA probe of group II requires “positively charged gold nanoparticles” (see instant claim 2), whereas the invention of group I requires a distinct nucleotide probe that relies upon having a fluorescence probe on one side of the molecule, and a quencher on the other side (see instant claim 1).   
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYENDRA K. SINGH whose telephone number is (571)272-8790.  The examiner can normally be reached on M-F 8:00- 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOUISE W HUMPHREY can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SATYENDRA K. SINGH
Primary Examiner
Art Unit 1657



/SATYENDRA K SINGH/Primary Examiner, Art Unit 1657